DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.
 
Status
Applicant’s reply dated 11 August 2021 to the previous Office action dated 11 May 2021 is acknowledged.  Pursuant to amendments therein, claims 1-7, 15-17, and 20-24 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, and a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 15-17, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malaviya et al. (US 2003/0044444 A1; published 06 March 2003; of record) in view of Nahas et al. (WO 2011/019822 A2; published 17 February 2011; filed 11 August 2010; priority to 11 August 2009; of record) and Baksh et al. (US 2011/0293667 A1; published 01 December 2011; filed 14 January 2011; priority to 24 May 2010 and 14 January 2010; of record).
Malaviya et al. discloses making an implantable device for repairing or regenerating body tissue by providing a naturally occurring extracellular matrix (i.e., ECM) in raw form, comminuting the extracellular matrix (i.e., mechanically processing the ECM to reduce to particle size) in the presence of a liquid to form a slurry of naturally occurring extracellular matrix (i.e., suspending the ECM particles in a solution), and lyophilizing (i.e., freeze-drying) the slurry of extracellular matrix to form an open cell foam (i.e., a porous sponge) (claim 59) wherein the extracellular matrix foam can be at least partially chemically or physically cross-linked (paragraphs [0007], [0063]) wherein the extracellular matrix can be treated to substantially remove lipids (claim 77) wherein the porous implantable scaffold has mechanical properties to fit the needs of a given scaffold design such as desired structural rigidity (paragraph [0078]) wherein bioactive 
Malaviya et al. does not disclose the ECM as from adipose or cross-linking including heating in a vacuum as claimed.
Nahas et al. discloses compositions and methods for implantation of processed adipose tissue products (title) for tissue reconstruction or restoration (page 9 lines 16-17).  In Example 2, acellular biomaterial / processed human adipose tissue (PhAT) is prepared by isolating subcutaneous fat (i.e., selecting an adipose tissue) from a tissue sample by scraping, homogenizing the scraped adipose tissue in a blender or with a press or mincing by forcing through a die while rinsing with water to remove lipid (i.e., mechanically processing the adipose tissue to reduce the tissue size and mechanically removing freed lipids from the tissue), washing with water to remove lipid and cellular debris (i.e., treating the mechanically processed tissue to remove substantially all cellular material from the tissue), treating with TRITON X-100 (i.e., detergent), and solubilizing (i.e., forming a solution, wherein a “solution” encompasses a “suspension” per page 19 line 13) using weak acid and water with shaking to promote chemical decellularization (Example 2) (i.e., suspending the tissue in a solution to form a suspension).  The processed adipose tissue preferably contains hyaluronic acid and/or chondroitin sulfate (page 3 lines 27-30).  The material is then optionally lyophilized (i.e., freeze-dried, which would form a sponge as instantly claimed) prior to storage (Example 2).  The processed adipose material is then made into particles for injection with or in vivo (Example 9) (i.e., a stable three-dimensional structure when contacted with an aqueous environment and when implanted in a body).  The adipose tissue is human adipose tissue or porcine adipose tissue (page 4 lines 4-6).  The ECM (i.e., extracellular material, acellular material) is porous in nature (i.e., a sponge) which facilitates cell migration and nutrient diffusion (page 48 lines 11-12; Example 5).  The processed adipose tissue preferably may contain 0.001% or less lipid (i.e., substantially all lipid is 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Malaviya et al. and Nahas et al. by using the acellular processed human adipose tissue of Nahas et al. as the extracellular matrix (ECM) in the implant of Malaviya et al., with a reasonable expectation of success, given that the ECM of Malaviya et al. and the acellular processed human adipose tissue of Nahas et al. are both extracellular material used in making implants, and a person of ordinary skill in the art at the time the invention was made could have substituted one for the other with the predictable result of obtaining an implant suitable for tissue repair.  See MPEP 2143(I)(B).
Baksh et al. discloses bioengineered constructs comprising extracellular matrix such as decellularized constructs (paragraph [0005]) wherein ECM is comprised mainly of fibrous proteins and polysaccharides (paragraph [0029]) wherein pores therein are created by lyophilization (paragraph [0081]) wherein the ECM can be crosslinked to control its rate of bioremodeling and increase its persistence when implanted (paragraph [0091]) wherein crosslinking provides strength and durability to the construct and improves its handling properties (paragraph [0096]) wherein various crosslinking agents known in the art can be used such as genipin and dehydrothermal (DHT) methods (paragraph [0096]) wherein DHT involves exposing the implant to heat under vacuum which can be advantageous over chemical crosslinking for certain regenerative 
It also would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Malaviya et al. and Baksh et al. by using the DHT crosslinking (i.e., heat and vacuum) of Baksh et al. as the crosslinking agent/method in the implant and method of Malaviya et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to reduce or eliminate potentially cytotoxic or inflammatory chemicals in the implant in order to reduce or eliminate stimulation of the patient’s immune responses, and to provide strength and durability to the implant (i.e., maintain the porous structure of the implant), as suggested by Baksh et al., given that Malaviya et al. teaches that either chemical or physical (e.g., DHT) cross-linking can be used.
Regarding the claimed recitations of particulate adipose tissue matrix, as noted above, Malaviya et al. teaches comminution of the extracellular matrix, which means mechanically processing the ECM to reduce to particle size, and teaches such comminution in the presence of a liquid to form a slurry of naturally occurring extracellular matrix, which means suspending the ECM particles in a solution.  In addition, Nahas et al. discloses that the acellular processed human adipose tissue of Nahas et al. can be formed into particles for use, and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. and Nahas et al. as discussed above and to 
Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. as discussed above and to treat the extracellular matrix of Malaviya et al. to substantially remove lipids therefrom, with a reasonable expectation of success.
Regarding claims 4-6 and 20-22, as discussed above, the crosslinking of Malaviya et al. increases the stiffness of the implant which therefore maintains the porous structure of the implant, and also maintains the size and shape of the implant. Moreover, as discussed above, the implant of Malaviya et al. has a desired structural rigidity, and thus maintains a porous structure, size, and shape when implanted in a body, which is a compressed aqueous environment.
Regarding claims 7 and 24, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Malaviya et al. as discussed above and to include hyaluronic acid and chondroitin sulfate in the ECM implant of Malaviya et al., with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive.
.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/
Primary Examiner, Art Unit 1617